ORDER
Aquilino, Jr., Judge:
The court in slip op. 96-165, 20 CIT 1221, 942 F.Supp. 597 (1996), having ordered enforcement of the terms and conditions of 16 U.S.C. §1537 note (1989), as enacted by Congress, and awarded the plaintiffs reasonable attorneys’ fees and expenses and costs pursuant to the Endangered Species Act, 16 U.S.C. §1540(g); and the defendants and intervenor-defendant having appealed slip op. 96-165 to the United States Court of Appeals for the Federal Circuit, which opined, 147 F.3d 1352 (1998), that this court lacked jurisdiction to order enforcement after the plaintiffs sought to withdraw their motion therefor and that attorneys’ fees and expenses and costs could not be awarded pursuant to the Endangered Species Act in the light of Bennett v. Spear, 520 U.S. 154 (1997); and the court of appeals having vacated slip op. 96-165 and havingremanded the case for a determination of whether an award of fees under the Equal Access to Justice Act, 28 U.S.C. §2412, would be appropriate; and the parties having appeared before this court on September 2,1998 in regard to the order of remand and havingbeen afforded additional time to supplement the record herein; and counsel *1050for the plaintiffs and the defendants having filed on November 2,1998 a Joint Stipulation as to Attorney’s Fees and Costs, providing, among other things, that the defendants pay to the plaintiffs the amount of $300,000.00 in full satisfaction of any attorneys’ fees and costs incurred by them during the course of this case and that the defendants expedite payment thereof and thereby resolve that remaining, fee issue in this case; and the plaintiffs and the defendants having proposed entry of an order in conformity with their stipulation; Now therefore, after due deliberation, it is hereby
Ordered that the defendants pay to the plaintiffs the amount of $300,000.00 in conformity with the terms and conditions set forth in the aforesaid Joint Stipulation as to Attorney’s Fees and Costs filed herein on November 2,1998.